Citation Nr: 0915302	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
Palms of Pasadena Hospital from August 25, 2003 to August 27, 
2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied the benefit sought on appeal.

In January 2006, the Veteran and a friend testified before a 
Veterans Law Judge sitting at the RO.  Subsequently, the 
Board remanded the matter in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to payment or 
reimbursement for medical care received from August 25, 2003 
to August 27, 2003 at the Palms of Pasadena, pursuant to the 
Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1002 (2008).

In response to the June 2007 Board remand, in August 2007 the 
RO issued a Supplemental Statement of the Case which noted 
the various courses of action taken.  One such action, dated 
as July 2007, noted that the Chief Medical Officer (CMO) 
reviewed the case, authorized payment for August 25, 2003, 
and found that the Veteran's condition had stabilized by 3:00 
pm and he could have been transferred locally to the VA 
Medical Center in Bay Pines.  However, the record does not 
contain the actual CMO report.  On remand, the July 2007 CMO 
report should be associated with the claims folder. 

There is no indication that the agency of original 
jurisdiction discussed the question of whether the veteran 
received approval by VA for admission into the emergency room 
at the Palms of Pasadena Hospital on August 25, 2003.  The 
Board observes that an admitting facesheet from the Palms of 
Pasadena Hospital dated on August 25, 2003 shows that the 
veteran was insured by VA, and the corresponding treatment 
authorization number is listed as "APPROVED/MILLENIUM."  

The veteran indicates that, upon arrival at the private 
hospital, he received VA approval to receive treatment at the 
Palms of Pasadena.  In his June 2004 statement, the veteran 
explained that once he arrived in the emergency room, his 
caregiver spoke to a VA employee named "Joe Portuondo," who 
reportedly told her that the veteran was approved to receive 
treatment at Palms of Pasadena, and if that changed he would 
be notified and required to move to a VA facility.   The 
veteran and his caregiver never heard back from VA.  The 
caregiver testified at the veteran's personal hearing and 
corroborated this story.  Therefore, since the Board finds 
that the meaning of the authorization number listed on the 
admitting facesheet is unclear, the Board finds that the VAMC 
should review it, as it may have a bearing on the veteran's 
claim.

While the evidence of record shows that the Veteran was in 
need of emergent treatment when admitted to Palms of Pasadena 
Hospital on August 25, 2003 and was stabilized by 3:00 pm, it 
is not clear from the record whether a bed was available at 
Bay Pines to receive him at that time.  On remand, this issue 
should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should review the admitting 
facesheet from the Palms of Pasadena 
Hospital dated on August 25, 2003, and 
comment as to the meaning of the 
"Treatment Authorization Number -
Approved/Millenium."  

Does this authorization number indicate 
that VA authorized the veteran's 
admission to the Palms of Pasadena 
Hospital on August 25, 2003, pursuant to 
the Veterans Millennium Health Care and 
Benefits Act?  Did the veteran receive 
approval for this private hospitalization 
from VAMC personnel? 

2.  Associate the July 2007 CMO report 
with the claims folder. 

3.  Take necessary efforts to document 
whether or not a VA facility suitable 
for treating the Veteran's condition 
was feasibly available (with sufficient 
bed space and appropriate treating 
capability) at any time from August 25, 
2003 to August 27, 2003.  Any records 
reflecting the availability of beds at 
an appropriate VA Medical Center from 
August 25, 2003 to August 27, 2003 
should be associated with the Veteran's 
claims file or Medical Administrative 
Services (MAS) folder.

4.  Thereafter, readjudicate the issue 
of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred as a result of 
treatment at the Palms of Pasadena 
Hospital from August 25, 2003 to August 
27, 2003.  If the decision remains 
adverse to the Veteran, he should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




